Exhibit 10.1

LOGO [g92760ex101pg1a.jpg]

2010 Ameren Executive Incentive Plan

For Officers

 

 

SUMMARY

The Ameren Executive Incentive Plan (EIP) is intended to reward eligible
Officers for their contributions to Ameren’s success. The EIP rewards Officers
for Ameren’s earnings per share (EPS) results and individual performance. The
EIP is approved by the Human Resources Committee of Ameren’s Board of Directors
(“Committee”). Ameren reserves the right at its sole discretion to revise,
modify, continue or discontinue the EIP beyond the current plan year.

EIP ELIGIBILITY

All Officers who are actively employed on December 31, 2010 are eligible to
participate in the EIP pursuant to the terms described herein. Additionally,
Officers who terminate employment because they retire, die, become disabled
during 2010 (the plan year), or whose employment is involuntarily terminated
during the plan year as a result of a reduction in force, elimination of
position, or change in strategic demand, are eligible to participate in the EIP
pursuant to the terms described herein. Officers who voluntarily or
involuntarily terminate employment for any other reason than those reasons
described in the prior sentence during the plan year or following the plan year
but before awards are paid, forfeit participation in the EIP.

AWARD OPPORTUNITIES

Award opportunity percentages are set by the Human Resources Committee of the
Board of Directors. Officers will receive individual communication regarding
their incentive target opportunity.

PLAN STRUCTURE

The EIP is designed to reward Officers for their contributions to Ameren’s
success. This is acomplished by rewarding Officers for the achievement of EPS
goals and their own personal contributions to Ameren’s performance. The EIP has
four primary components: (1) EPS targets; (2) a base award; (3) an individual
performance modifier; and (4) an individual incentive payout. These components
are described in more detail below.

LOGO [g92760ex101pg1b.jpg]

EPS Targets

Ameren Officers have a responsibility to drive shareholder value through
earnings performance. Thus, EPS performance is the primary metric used to
establish award opportunities.



--------------------------------------------------------------------------------

Three levels of EPS achievement will be established to reward eligible Officers
for results achieved in EPS performance. Achievement of EPS falling between the
established levels will be interpolated. The three levels are defined as
follows:

 

  1. Threshold: Threshold is the minimum level of Ameren EPS achievement
necessary for incentive funds to be available. This level of EPS must be
achieved to justify the payment based on our fiduciary responsibility to our
owners— the shareholders.

 

  2. Target: This is the targeted level of Ameren EPS achievement.

 

  3. Maximum: This level shares higher rewards in years of outstanding financial
performance. This level will be very difficult to achieve, but in years of
outstanding performance, Officers will share in Ameren’s success.

Base Award

Following the conclusion of the plan year, Ameren’s EPS will be measured .
Achievement levels may be adjusted to include or exclude specified items of an
unusual or non-recurring nature as determined by the Committee at its sole
discretion and as permitted by the Ameren Corporation 2006 Omnibus Incentive
Compensation Plan (“Plan”). Using these performance results, a formulaic base
award will be determined for each Officer. This base award will then be subject
to modification based on the Officer’s individual performance as described
below.

Individual Performance Modifier

The base award for each Officer may be adjusted up by as much as 50% or down by
as much as 50%, based on the Officer’s individual contributions and performance
during the plan year. Demonstrated leadership and the achievement of key
operational goals will be considered when modifying the base award for each
Officer.

Individual Incentive Payout

The individual incentive payout represents the actual incentive award an Officer
will receive as a result of both Ameren’s performance and the Officer’s own
individual performance. Subject to the terms described herein, the maximum
payout under the EIP is 200% of the Officer’s target incentive opportunity with
the ability to pay zero for poor or non-performance.

EIP PAYOUT

Awards will be paid by March 15, 2011. The base award will be calculated based
on an eligible Officer’s salary as of December 31, 2010 (or at the time of
eligible termination, if earlier). Awards will be prorated based on the amount
of time worked during the plan year for eligible Officers who: (1) are hired or
become Officers after the plan year begins; (2) terminate employment on account
of retirement, disability or death during the plan year; or (3) are
involuntarily terminated during the plan year as a result of a reduction in
force, elimination of position, or change in strategic demand.

Where an eligible Officer’s employment is terminated during the plan year as a
result of a reduction in force, elimination of position, or change in strategic
demand, the Officer’s prorated award will be paid by March 15, 2011, assuming
the eligible Officer signed and returned the Company’s approved general release
and waiver (within 45 days of termination). In such



--------------------------------------------------------------------------------

cases, the prorated award will be based on the Officer’s salary at the time of
termination, the Officer’s target incentive award opportunity and actual
year-end EPS performance.

The Committee will review and has the authority to approve the final amount of
payment. The final payment granted is final and conclusive and not subject to
review.

CONTACT

Questions regarding this plan may be directed to the Manager, Compensation &
Talent Acquisition at 314-554-2049.

ADMINISTRATION

This EIP and the employee’s rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee or its designee may adopt for
administration of the Plan. The Committee, or its designee, is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of this EIP, all of which will be binding upon participants. If
any provision of this EIP conflicts in any manner with the Plan, the terms of
the Plan shall control.

MISCELLANEOUS

No employee shall have any claim or right to receive an award under this EIP.
Neither this EIP nor any action taken hereunder shall be construed as giving an
employee any right to be retained by Ameren Corporation or any of its
subsidiaries. For purposes of this EIP, the transfer of employment by an
employee between subsidiaries shall not be deemed a termination of the
employee’s employment.